              Case 3:20-cv-00444-VAB Document 81 Filed 02/05/21 Page 1 of 8




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

SAGE FULFILLMENT, LLC                                :
                                                     :
         Plaintiff,                                  :
V.                                                   :
                                                     :   No. 3:20-CV-00444 (VAB)
EARTH ANIMAL VENTURES, INC.,                         :
                                                     :
         Defendant.                                  :   FEBRUARY 5, 2020


               JOINT STATUS REPORT REGARDING SETTLEMENT
          CONFERENCE WITH MAGISTRATE JUDGE ROBERT RICHARDSON

         Pursuant to the Court’s Order, dated November 23, 2020 (Doc. No. 73), Plaintiff, Sage

Fulfillment, LLC (“Sage”), and Defendant, Earth Animal Ventures, Inc. (“EAV” and together,

the “Parties”) jointly submit this status report regarding the mediation with Magistrate Judge

Robert Richardson. The parties jointly state the following:

Procedural History

         1.       On November 20, 2020, the Parties jointly submitted a status report to the Court,

requesting that the case be referred to a magistrate judge for a settlement conference. As part of

the joint status report, the Parties requested that certain pending deadlines be suspended until the

settlement conference could take place. See Joint Status Report (ECF No. 72).

         2.       On November 23, 2020, the Court entered two orders, referring the case to

Magistrate Judge Robert Richardson for a settlement conference (ECF No. 74) and suspending

the following deadlines (the “Suspended Deadlines”) until after the settlement conference (ECF

No. 73):

                  (a)    Sage’s response to EAV’s Counterclaims;

                  (b)    Sage’s response to EAV’s Prejudgment Remedy Application;



21915971-v2
                   Case 3:20-cv-00444-VAB Document 81 Filed 02/05/21 Page 2 of 8




                       (c)    EAV’s response to Sage’s Motion to Strike the Joinder of New Parties;

                       (d)    The appearance and responses by Richard Calafiore and The Sage Door

                              LLC; and

                       (e)    The scheduling of a hearing on the Parties’ Prejudgment Remedy

                              Applications.

              3.       The Court further ordered that the Parties shall file a status report on or before

February 5, 2021 regarding the outcome of the settlement conference and the Parties’ respective

positions regarding the Scheduling Order and Suspended Deadlines. (ECF No. 73).

              4.       The Parties participated in a settlement conference with Magistrate Judge Robert

Richardson on February 3, 2021.

              5.       The settlement conference was not successful.

Sage’s Position Regarding the Suspended Deadlines and Scheduling Order

              1.       Sage does not believe that further settlement discussions will be productive at this

time.

              2.       Sage respectfully submits that, at this time, the Court should not set any deadlines

for Richard Calafiore or The Sage Door, LLC until the Court resolves Sage’s Motion to Strike

Joinder (ECF No. 65).

              3.       Sage maintains that it is entitled to a separate hearing on its application for a

prejudgment remedy. Nevertheless, Sage acknowledges the challenges multiple PJR hearings

impose upon the Court. The challenges are compounded by the social distancing guidelines in

place because of measures taken to mitigate the spread and impact of COVID-19. Accordingly,

Sage agrees with EAV that a single PJR hearing on the parties’ cross applications serves the

purposes of efficiency and conservation of judicial resources.


                                                        2
106972084.1
                   Case 3:20-cv-00444-VAB Document 81 Filed 02/05/21 Page 3 of 8




              4.       Sage proposes that the Court set the below schedule concerning the Suspended

Deadlines:

                                                              Proposed Deadline

                   EAV’s Deadline to Respond to Sage’s
                                                              February 19, 2021
                   Motion to Strike Joinder

                   EAV’s Deadline to Serve Richard
                                                              February 28, 2021
                   Calafiore

                   Sage’s Deadline to Respond to EAV’s
                                                              March 1, 2021
                   Counterclaims

                   Sage’s Deadline to Respond to EAV’s
                                                              March 29, 2021
                   Prejudgment Remedy Application

                   EAV’s Reply to Counterclaim
                                                              March 29, 2021
                   Defendants’ Responsive Pleadings

                   PJR Hearing                                June 14, 2021



              5.       Sage submits that the Parties’ pending motions, the expansion of the litigation

contemplated by EAV’s counterclaims, and the recent pause in the litigation require the

placement of a new scheduling order. Sage proposes as follows:

                                         Current Deadline           Requested Deadline
      Initial Expert
      Designations and Reports           February 19, 2021          June 30, 2021
      Due

      Deposition of Expert
                                         March 19, 2021             July 30, 2021
      Witnesses


      Damages Analysis                   March 19, 2021             June 30, 2021



                                                      3
106972084.1
                   Case 3:20-cv-00444-VAB Document 81 Filed 02/05/21 Page 4 of 8




      Rebuttal Expert
      Designations and Reports            May 14, 2021                September 3, 2021
      Due
      Depositions of Rebuttal
                                          July 2, 2021                October 20, 2021
      Experts

      Discovery Completed                 July 2, 2021                October 20, 2021

      Post Discovery Status
                                          July 8, 2021                November 3, 2021
      Conference

      Dispositive Motions Filed           August 13, 2021             December 17, 2021

                             September 10, 2021 or 30                 January 21, 2022 or 30 days
      Joint Trial Memorandum days after the Court rules               after the Court rules on
                             on dispositive motions                   dispositive motions
                             October 11, 2021 or 30                   February 28, 2022 or 30 days
      Trial Ready            days after the Joint Trial               after the Joint Trial
                             Memorandum is filed.                     Memorandum is filed.


              6.       Sage is amenable to holding a scheduling conference with the Court to address

any issues arising out of the Parties’ proposed deadlines and schedules.

EAV’s Position Regarding the Suspended Deadlines and Scheduling Order

              1.       EAV does not believe that further settlement discussions will be productive at this

time.

              2.       Since the Court’s Orders on November 23, 2020, the Parties have largely

suspended all discovery in this case, taking only one third-party witness deposition.

Additionally, EAV is still attempting to serve one counterclaim defendant, Richard Calafiore,

and requires additional time to complete service.

              3.       EAV maintains that any hearing on the Parties’ respective Prejudgment Remedy

Applications should take place at the same time. There are substantial overlapping issues related

to EAV’s defenses to Sage’s claims and EAV’s counterclaims. Consistent with Federal Rule of


                                                         4
106972084.1
                   Case 3:20-cv-00444-VAB Document 81 Filed 02/05/21 Page 5 of 8




Civil Procedure 1 and in the interest of efficiency and due process, EAV requests that the Court

hold one hearing on both Prejudgment Remedy Applications. EAV also maintains that the

Prejudgment Remedy hearing should not be scheduled until after the two counterclaim

defendants (Mr. Calafiore and The Sage Door, LLC) have had an opportunity to appear and

respond to EAV’s Counterclaims and Prejudgment Remedy Application and the pleadings are

complete. 1

              4.       With respect to the Suspended Deadlines, EAV’s position is that the Court should

enter an order setting the following deadlines:

                                                              Proposed Deadline

                   EAV’s Deadline to Serve Richard
                                                              February 28, 2021
                   Calafiore

                   Sage’s Deadline to Respond to EAV’s
                                                              March 1, 2021
                   Counterclaims

                   Richard Calafiore and The Sage Door,
                   LLC’s Deadline to Appear and               March 15, 2021
                   Respond to EAV’s Counterclaims

                   Sage’s Deadline to Respond to EAV’s
                                                              March 29, 2021
                   Prejudgment Remedy Application


                   Richard Calafiore and The Sage Door
                   LLC’s Deadline to Respond to EAV’s         March 29, 2021
                   Prejudgment Remedy Application

                   EAV’s Reply to Counterclaim
                                                              March 29, 2021
                   Defendants’ Responsive Pleadings

                   Hearing on the Cross Prejudgment
                                                              Post April 12, 2021 (5 days)
                   Remedy Applications



1
         EAV also acknowledges that Richard Calafiore and The Sage Door LLC may have their own positions
regarding proposed deadlines and modifications to the Scheduling Order.
                                                       5
106972084.1
                   Case 3:20-cv-00444-VAB Document 81 Filed 02/05/21 Page 6 of 8




              5.       EAV further states that due to the competing Prejudgment Remedy Applications,

EAV’s Motion to Dismiss, and the Counterclaims against Mr. Calafiore and The Sage Door

LLC, the Parties will require a modification to the current scheduling order (ECF No. 22). The

Parties agreed to suspend the litigation for more than sixty (60) days in order to explore the

possibility of settlement. Additionally, EAV anticipates that the Parties will each take between

5-7 fact witness depositions and 1-2 expert witness depositions in order to adequately prepare for

trial. Accordingly, EAV proposes the following extension to the following deadlines in the

Scheduling Order:

                                        Current Deadline           Requested Deadline
      Initial Expert
      Designations and Reports          February 19, 2021          May 5, 2021
      Due

      Deposition of Expert
                                        March 19, 2021             June 4, 2021
      Witnesses


      Damages Analysis                  March 19, 2021             June 30, 2021


      Rebuttal Expert
      Designations and Reports          May 14, 2021               August 27, 2021
      Due
      Depositions of Rebuttal
                                        July 2, 2021               October 20, 2021
      Experts

      Discovery Completed               July 2, 2021               October 20, 2021

      Post Discovery Status
                                        July 8, 2021               November 3, 2021
      Conference

      Dispositive Motions Filed         August 13, 2021            December 17, 2021

                             September 10, 2021 or 30              January 21, 2022 or 30 days
      Joint Trial Memorandum days after the Court rules            after the Court rules on
                             on dispositive motions                dispositive motions
      Trial Ready            October 11, 2021 or 30                February 28, 2022 or 30 days
                                                       6
106972084.1
                   Case 3:20-cv-00444-VAB Document 81 Filed 02/05/21 Page 7 of 8




                                       days after the Joint Trial   after the Joint Trial
                                       Memorandum is filed.         Memorandum is filed.


              6.       EAV is also amenable to holding a scheduling conference with the Court to

address any issues arising out of the Parties’ proposed deadlines and schedules.

      PLAINTIFF / COUNTER-DEFENDANT                      DEFENDANT / COUNTERCLAIMANT,
      SAGE FULFILLMENT LLC                               EARTH ANIMAL VENTURES, INC.


By         Daniel L. FitzMaurice                         By     Brian E. Moran
      Daniel L. FitzMaurice (ct05331)                    Brian E. Moran (ct05058)
      Nicholas M. Lombard (ct30928)                      Andrew A. DePeau (ct30051)
      Day Pitney LLP                                     Trevor L. Bradley (ct29993)
      242 Trumbull Street                                Robinson & Cole LLP
      Hartford, CT 06103                                 1055 Washington Blvd.
      (860) 275-0100                                     Stamford, Connecticut 06901
      (860) 275-0343 (fax)                               Phone: 203-462-7512
      dlfitzmaurice@daypitney.com                        Fax: 203-462-7599
                                                         Email: bmoran@rc.com; adepeau@rc.com
      Attorneys for Sage Fulfillment, LLC                        tbradley@rc.com

                                                         Attorneys for Earth Animal Ventures, Inc.




                                                     7
106972084.1
                Case 3:20-cv-00444-VAB Document 81 Filed 02/05/21 Page 8 of 8




                                             CERTIFICATION

              I hereby certify that on February 5, 2021, a copy of the foregoing was filed electronically

and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent

via e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone

unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may

access this filing though the Court’s CM/ECF System.



                                                           /s/ Andrew A. DePeau
                                                           Andrew A. DePeau




                                                      8
106972084.1
